The action of the plaintiff is brought upon defendant’s promissory note, the mailing of *509which is not denied. Defendant, however, alleges in defense that the plaintiff did not carry out the undertakings to be by him performed regarding the consideration for the note. The jury rendered a verdict for the defendant, and the plaintiff is here upon the general motion for new trial.
The evidence is, as usual, conflicting. The burden of showing the verdict to be wrong rests upon the movent. Sterns v. Hudson, 113 Maine, 154, 155; Cobb v. Cogswell, 111 Maine, 336, 338. Even though the evidence preponderates against the verdict and even though the court might have arrived at a conclusion different from that reached by the jury, if there be evidence upon which the verdict may rest, the motion should be overruled, unless the conclusion is warranted that the jury reached its verdict, improperly or was, in finding it. improperly influenced. Gregor v. Cady, 82 Maine, 131, 137; Dickey v. Bartlett, 114 Maine, 435, 436; Greenlaw v. Milliken, 100 Maine, 440, 442; Prescott v. Black, 105 Maine, 357, 358; Hubbard v. Marine, Etc., Co., 105 Maine, 384. The motion for new trial must, we think, be overruled. Motion for new trial overruled. Merrill v. Merrill, for plaintiff. Walton & Walton, for defendant.